Citation Nr: 1325453	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  07-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for right foot disability.

3. Entitlement to service connection for a right hip disability, to include as secondary to a service connected right knee disability.

4. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disability. 

5. Entitlement to an initial disability evaluation in excess of 20 percent for residuals of right distal tibia and fibula fractures.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a March 2010 hearing held before a Veterans Law Judge (VLJ) at the RO; the transcript is of record.  That VLJ participated in all Board decisions as is required by law.  38 C.F.R. § 20.707 (2012).  

The Veteran was informed that the VLJ who presided at his hearing was no longer employed by the Board and was notified that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  In June 2013, the Veteran requested a videoconference Board hearing at the local RO.  Therefore a new hearing will be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  Notify him by letter of the date, time, and place of the hearing.  A copy of the notice letter should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


